Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues that the claim 1 and 12 require tracker and laser to be mounted on mounting plate. Evans teaches “The tracking device in the gimbal payload may, for example, be a camera, a laser, a sensor, and/or any other device capable of sensing, 

Regarding claim 22, 24 It is important to note that the Trundle teaches countermeasure laser or light  for blinding, but Evans on the other side teaches the laser and sensor for identifying the target which can be completely different laser(such as LIDAR device [0076]). And therefore combination of both laser and countermeasure is obvious. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 7-9, 11-14, 17, 18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trundle (US 20170092138) and further in view of Evans (US 20110304737) further in view of Hartman (US 9223008).

Regarding Claims 1 and 12, Trundle teaches:
1. A drone deterrence system (See e.g., Trundle at Fig. 3-4 and the related text, wherein a Drone deterrence system are shown and described) comprising: 
a housing configured to be secured to a structure (See e.g., Trundle at [0064], wherein the drone detector may be disposed within an external housing that is mounted on the ground or on some structure; and wherein the use of a housing to protect an electronic assembly is well known and ubiquitous); 
a tracker configured to track motion of a drone within a predetermined range (See, e.g., Trundle at [0064-71, 95-103], wherein the drone detectors 380 include processors, memory, cameras, one or more motion sensors, etc.; and wherein the drone detectors include three-dimensional models or site maps of a property that enable a given drone detectors to determine if a drone is within a particular space on or near a surveilled property (e.g., a predetermined range); wherein various tracking devices within the detector are activated or triggered by an alarm event, such as motion detection (see claims 2 and 13); at wherein the drone detector may be disposed within an external housing that is mounted on  the ground or on some structure);
 configured to emit laser energy to a position of the drone that is tracked by the tracker while the drone is within the predetermined range (See, e.eg., Trundle at [0103], wherein a laser light is generated to impede (deter) an unauthorized drone; at [0064-71], wherein the drone detector is configured to surveil a property based on stored three-dimensional map (predetermined range); the drone detector being disposed within an external housing that is mounted on the ground or on some structure). 

      But Trundle does not teach:
wherein the tracker includes a lens positioned above four detector segments, wherein each of the four detector segments is arranged to track movement within a quadrant of space
          a gimbal assembly secured to the housing, wherein the tracker and the laser are mounted to the gimbal assembly, wherein gimbal assembly comprises 
a first bracket secured to a base of the housing; 
a second bracket pivotally coupled to the first bracket  wherein the second bracket is configured to pivot with respect to the first bracket about a first pivot axis; and 
a mount plate pivotally coupled to the second bracket, wherein one or both of the tracker or the laser is secured to the mount plate, and 
wherein the mount plate is configured to pivot with respect to the second bracket about a second pivot axis.

  However, Evans teaches

a first bracket(44) secured to a base of the housing (Evans: Fig. 2; [0018, 20], item 44); 
a second bracket(46) pivotally coupled to the first bracket (44)(Evans: Fig. 2, item 46) wherein the second bracket is configured to pivot with respect to the first bracket about a first pivot axis (Evans: Fig. 2, axis 42; [0018, 20]); and 
a mount plate(22) pivotally coupled to the second bracket(46), wherein the tracker or the laser [0015] (laser is on payload “The tracking device in the gimbal payload may, for example, be a camera, a laser,”) are secured to the mount plate (Evans: Plate 22 payload, the payload surface on which all the elements are secured; [0018, 20]), and 
wherein the mount plate is configured to pivot with respect to the second bracket about a second pivot axis (Evans: Fig. 2, axis 52; [0018, 20]).
Hartman teaches 
wherein the tracker(20 and fig. 11) includes a lens(130) positioned above four detector segments(145), wherein each of the four detector segments is arranged to track movement within a quadrant of space(col 5 lines 26-36)

 It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Trundle with invention by Evans in order to track moving targets effectively (Evans: Par. 0003) and further modify using teachings by Hartman in order to determine vertical and horizontal position of the tracked device.


Trundle/Evans/Hartman teaches:

Regarding Claims 2 and 13:
2 and 13. The drone deterrence system of claim 1, further comprising a control unit in communication with the tracker and the laser, wherein the control unit is configured to operate the laser to emit the laser energy based on the position of the drone that is tracked by the tracker (Trundle: at Fig. 3 and [0051-53, 55-62, 65-82+, 96-103]; wherein the drone detectors 380 include processors, memory, cameras, one or more motion sensors, etc., and where a control processor is disposed within a drone detector to process the sensor outputs and detectors , and to control drone detector operation, and wherein the drone detector control analyzes and identifies objects, and takes action to deter the detected drone, including the transmission of laser beams).

Regarding Claims 3 and 14
3 and 14. The drone deterrence system of claim 2, wherein the control unit operates the laser (according to paragraph[0065] laser sensors can be employed to detect and track the drone which means some type of the lidar, or another interpretation according to [0105] laser beam may be activated as counter measure) in response to the position of the drone as tracked by the tracker (according to paragraph [0032] for 

Regarding Claim 4
4. The drone deterrence system of claim 1, further comprising a motion detector disposed on or within the housing, wherein the motion detector is configured to detect motion within the predetermined range (Trundle: [0058-59, 67, 95].


Regarding Claims 7 and 17
7 and 17. The drone deterrence system of claim 6, wherein the first pivot axis is orthogonal to the second pivot axis (Evans: Fig. 2; [0018, 20]).
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Trundle with invention by Evans in order to track moving targets effectively (Evans: Par. 0003).


Regarding Claims 8 and 18

It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Trundle with invention by Evans in order to track moving targets effectively (Evans: Par. 0003).


Regarding Claim 9
9. The drone deterrence system of claim 8, wherein the one or more pivot motors comprise one or more encoders (Evans: 0018, 22]).
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Trundle with invention by Evans in order to track moving targets effectively (Evans: Par. 0003).


Regarding Claims 11 and 20
11 and 20. The drone deterrence system of claim 1, wherein the structure is a fixed structure (Trundle: [0029]).

Regarding Claims 21 and 23
21 and 23.  The drone deterrence system of claim 1, wherein the structure is a vehicle (Trundle: [0004], [0030], drone is a vehicle).

Regarding Claims 22 and 24
22 and 24.  The drone deterrence system of claim 1, further comprising a countermeasure that is separate and distinct from the tracker and the laser, wherein the countermeasure is coupled to the gimbal assembly (Trundle:  [0103], generate a blinding light to reduce visibility of the property.)
It is important to note that the Trundle teaches countermeasure laser or light  for blinding, but Evans on the other side teaches the laser and sensor for identifying the target which can be completely different laser(such as LIDAR device [0076]).  And therefore it would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Trundle with invention by Evans in order to in addition to counter measure laser to include lidar laser for positioning.


Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trundle (US 20170092138) and further in view of Evans (US 20110304737), Hartman (US 9223008) and Takasuka (US 20160069998).
 Trundle/Evans teaches
10 and 19. The drone deterrence system of claim 1, 

But Trundle/Evans/Hartman does not teach 
wherein the laser comprises an expanding lens configured to expand a laser beam emitted by the laser.
 However, Takasuka teaches 
wherein the laser comprises an expanding lens configured to expand a laser beam emitted by the laser (Par. 0033).
 It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Trundle/Evans/Hartman with invention by Takasuka in order to expand the beam and therefore cover the larger field of view and act the laser countermeasure on a moving drone more easily. 



Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/HELENA SERAYDARYAN/
Examiner, Art Unit 3648      

/Thomas M Hammond III/Primary Examiner, Art Unit 3648